            Case 4:20-cv-00115-BMM Document 4 Filed 12/14/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL
 NETWORK and NORTH COAST
 RIVERS ALLIANCE,                                  CV 20-115-GF-BMM

 Plaintiffs,
                                                         ORDER
 vs.

 UNITED STATES BUREAU OF
 LAND MANAGEMENT, et al.,

 Defendants.

       Plaintiffs have moved for an order allowing Stephen C. Volker, Esq., (Mr.

Volker) to appear pro hac vice in this case with James A. Patten, Esq. designated

as local counsel. Mr. Volker’s application appears to be in compliance with L.R.

83.1(d). IT IS HEREBY ORDERED:

       Plaintiffs’ motion to allow Mr. Volker to appear on their behalf (Doc. 3) is

GRANTED, subject to the following conditions:

       1.      Local counsel shall exercise the responsibilities required by

L.R. 83.1(d)(5) and must be designated as lead counsel or as co-lead counsel with

Mr. Volker;
           Case 4:20-cv-00115-BMM Document 4 Filed 12/14/20 Page 2 of 2



      2.      Mr. Volker must do his own work. He must do his own writing, sign

his own pleadings, motions, briefs and other documents served or filed by him,

and, if designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      3.      Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.      Admission is personal to Mr. Volker.

      IT IS FURTHER ORDERED that:

      Mr. Volker shall file, within fifteen (15) days from the date of this Order, an

acknowledgment and acceptance of his admission under the terms set forth above.


      DATED this 14th day of December, 2020.




                                         -2-
